2 Reported in 208 N.W. 998, 209 N.W. 939.
This appeal presents the following state of facts: On May 7, 1890, Job Pratt and wife delivered to the city of Minneapolis a certain deed to 8.8 acres of land therein described, which they then owned, which deed was accepted by the city, acting through its duly constituted Board of Park Commissioners and placed on file for record. The deed conveyed to the city title in fee to the land, subject only to the conditions therein expressed. At the time Pratt was the owner of that part of the southeast quarter of the southwest quarter of section 15, township 28 north, range 24 west, lying south of the land conveyed by the deed and east of a line drawn parallel with and distant easterly 16.7 rods from the west line of the 40 referred to, all lying and being within the corporate limits of the city of Minneapolis.
The land conveyed was intended by the grantors and by the city to be used as a part of the Minnehaha Parkway, as designated upon a plat provided by the park board, as a part of the park system of the city. The consideration expressed in the deed was $8,250. The deed contained covenants and conditions as follows: That the lands conveyed should be improved and maintained as a parkway and as part of the park system of Minneapolis; that the city should, within a reasonable time, acquire the necessary lands and extend said parkway eastward to Minnehaha Park; and that certain other described lands of the grantors adjoining Minnehaha Parkway should be exempt to the extent of $8,250 from all assessments forbenefits which may be assessed for the costs of said MinnehahaBoulevard. The grantors received no consideration for the deed other than the covenants, conditions and exemption clause therein expressed. A statement *Page 255 
of the conditions and exemptions was prepared and filed with the secretary of the park board and a certified copy thereof recorded in the office of the register of deeds of the county. There was no levy made for the cost of improving adjoining parkway property prior to the one in question, although a small part of the exemption has been exhausted by an exemption allowed on account of an assessment for the cost of acquiring other lands.
Subsequent to the delivery of the deed to the city, Pratt conveyed to divers persons the lands to which the exemption clause applied, in different parcels. Thereafter, through mesne conveyances, the respondents Mortgage Company, Rentz, Kahlert, Pease and Wentworth, succeeded to the title formerly held by Pratt.
On December 6, 1922, the park board, acting under the city charter (L. 1911, p. 229, c. 185), passed a resolution proposing extensive improvements to the Minnehaha Parkway, consisting in changing the course of Minnehaha Creek at several points, widening and grading the roadways, constructing new roadways, installing curbs and drains, paving, constructing bridges, walks, paths and railings and planting trees and shrubbery.
In April, 1923, the park board adopted the plans and estimates filed by the engineer, thereby authorizing the improvements referred to in the proceeding of December 6 and providing that the sum of approximately $531,000 be assessed against the lands to be benefited by the improvements, and commissioners were appointed to spread the assessment over the lands in accordance with the provisions of the charter. For the purpose and convenience of the project, the entire parkway system was divided into seven sections, section 2 extending from Lyndale to Nicollet avenue, which included that portion of the parkway acquired by the Pratt deed. Each of the five respondents filed objections to confirmation of the assessment, setting forth that their lands were exempt from assessment to the extent of the unexhausted balance of the exemption mentioned in the Pratt deed. On January 2, 1924, the park board overruled the objections and confirmed the assessment, and the respondents above named appealed to the district court. *Page 256 
The appeal was heard in the district court before the Honorable Gunnar H. Nordbye, Judge, who made findings and reversed the order of the park board insofar as it affects the lands of the five respondents herein, and vacating all proceedings had subsequent thereto affecting said property, and appointed three commissioners to reassess said lands as described in an agreement of the litigants and filed therein. Apparently the only serious question involved in this litigation is whether the park board had authority, under chapter 30, as amended by Sp. L. 1889, p. 720, c. 103, to exempt from assessment for park improvements contiguous or adjacent lands to property deeded to the city for park purposes.
Appellant concedes that the park board had power to exempt lands from assessments for benefits imposed on account of acquiring other lands to continue or complete such a project, but denies that it had the power at the date here in question to exempt such property from assessments imposed for park improvements.
The entire Park Board Act, as amended in 1889, provided among other things that, where an exemption from an assessment was granted in return for property deeded, the amount of the exemption should be specifically agreed upon in the contract of conveyance. Sp. L. 1889, p. 560. c. 30, gave to the park board much broader powers than it had theretofore possessed. By that amendment, it was authorized to grade, pave, construct sidewalks, etc.; then provided that the cost of the same may be levied upon and collected from the property specifically benefited.
Chapter 103 amended chapter 30 so that the cost of the lands acquired by the board pursuant to this section shall be levied upon and collected from the property specifically benefited thereby. It may be observed that by the act as amended the board retained the right to grant exemptions, provided the amount was specifically set forth in the contract of conveyance, and in the same chapter authorized a levy for park improvements, a power which had not theretofore been specifically given to the board. The act as it existed prior to the amendments of 1889 was sufficiently broad to empower the board to grant an exemption from any kind of an assessment that it could legally impose. So it would seem that it was the legislative *Page 257 
intent to grant to the board the right to contract for the conveyance of land to the city in return for the granting of exemption from assessments imposed for park improvements as well as for the acquisition of other lands for park purposes.
We see no reason why the power of the board to grant exemptions for improvements as distinguished from the power to acquire other lands should be limited. There is nothing inherently objectionable to the granting of such power in either case. It is not contrary to public policy and we are unable to understand why any unreasonable restriction should be placed upon the language of the lawmaking power. State ex rel. v. District Court, 83 Minn. 170,86 N.W. 15.
This decision has in no way been modified by this court. It is true that in the McCullough case, 157 Minn. 278, 195 N.W. 1013, it is stated [p. 282] that "the power to exempt contiguous land from future assessments was not enlarged [by the acts of 1889], although the legislature authorized assessments for many purposes not specified in the acts of 1883 and 1885." This statement should be viewed in the light of the question being then considered. The question there under consideration was whether the statute permitted an agreement for an unlimited exemption. There it was said: "If the contract were to be given effect according to its terms, all the land around Lake Harriet, which Mr. Beard owned when the contract was executed, is forever exempt from special assessments levied to meet the expense of improving and maintaining the park and driveways. The exemption was not limited to an amount equal to the agreed purchase price or the reasonable value of the land conveyed." By that decision was meant that the Act of 1889 did not give the board the power to grant unlimited exemption.
In the deed under consideration, the exemption is limited in amount and applies only to the land therein specifically described. While the power of a municipality to contract away its rights of taxation should be strictly construed, yet it should not be permitted to thwart a clear contract right which has been fairly acquired by one of its citizens and for which it has received full value. *Page 258 
We are of the opinion and hold that the exemption inures to the specific land and not to the owner thereof, and that the benefit passed with the land. It had no other attachment. State v. G.N. Ry. Co. 106 Minn. 303-326, 119 N.W. 202; Id. 216 U.S. 206,30 Sup. Ct. 344, 54 L. ed. 446. We see no merit in the contention that the benefit could not be apportioned to subdivisions of the land. Such benefit is not destroyed by a division of the tract into several parcels, but passes with the land. 11 Cyc. p. 1098.
The commissioners, appointed by the district court to assess the respective lands of the five appellants, duly assessed the same after deducting the respective exemptions and duly made and filed a report of their doings, which was duly approved and confirmed by an order of the court filed on November 3, 1925. From such order, the city of Minneapolis and the Board of Park Commissioners appealed.
Affirmed.
                 IN RE IMPROVEMENT OF MINNEHAHA PARKWAY. [RENTZ CASE, 25,275, p. 253.]                 IN RE IMPROVEMENT OF CALHOUN BOULEVARD. [HAAS CASE, 25,273, p. 251.]
On July 30, 1926, the following opinion was filed: